Dear Ms. Barton and Ms. Lopez:
Both of your requests for an Attorney General's Opinion have been assigned to me for research and reply. You have both asked for our opinion on a matter related to Louisiana's Public Bid Law, La.Rev.Stat. 33:2212, et seq. According to each of your requests, Jefferson Parish is in the process of accepting bids electronically as per La.Rev.Stat. 38:2212, et seq. You both seek our opinion on the legality of Jefferson Parish charging an administrative fee to a successful bidder, as well as the legality of Jefferson Parish mandating that all vendors submit bids to Jefferson Parish electronically.
Louisiana's Public Bid Law is a prohibitory law founded on public policy. See Hamp's Construction, L.L.C., v. The City ofNew Orleans, 2005-0489 (La. 2/22/06), 924 So.2d 104. A political entity has no authority to take any action which is inconsistent with the Public Bid Law. Id. A review of Louisiana's Public Bid Law fails to reveal any authority to mandate, or otherwise require vendors to submit bids electronically. Although Act 590 of the 2008 Regular Session ("Act 590") required political subdivisions to implement an electronic bidding system which allows vendors to submit bids electronically, Act 590 did not eliminate the usual and customary paper bid process. Thus, pursuant to state law, bidders have the option of submitting bids through the normal paper bid process, or the electronic bid process. We do not believe a political subdivision has the authority to eliminate or otherwise restrict an option provided by Louisiana state law. Thus, *Page 2 
it is our opinion that Jefferson Parish may not mandate that all vendors submit their bids electronically.
With respect to the assessment of an administrative fee, it is our understanding that it is Jefferson Parish's current practice to charge an administrative fee against a successful bidder who submitted his/her bid electronically. However, a successful bidder who submitted his/her bid via the paper bid process is not charged the administrative fee. As before, our review of Louisiana's Public Bid Law fails to reveal any authority to assess an administrative fee against a successful bidder, regardless of whether his/her bid was submitted electronically or via the usual paper bid process. Therefore, it is our opinion that Jefferson Parish may not assess an administrative fee against a successful bidder, regardless of whether his/her bid was submitted electronically or via the usual paper bid process.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: _____________  MICHAEL J. VALLAN Assistant Attorney General
JDC/MJV/crt